      Case 1:02-cv-00785-HSO-RHW Document 388 Filed 04/01/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION



NORTHROP GRUMMAN SHIP SYSTEMS, INC.,
formerly known as INGALLS SHIPBUILDING, INC.,                                          PLAINTIFF

and

SIDNEY A. BACKSTROM, et al.                                        INTERVENOR-PLAINTIFFS

VS.                                                  CIVIL ACTION NO. 1:02CV785-HSO-RHW

THE MINISTRY OF DEFENSE OF THE REPUBLIC
OF VENEZUELA, and BANK OF NEW YORK                                                 DEFENDANTS


═══════════════════════════════════════════════════════

                     PLAINTIFF'S TWENTY-SIXTH STATUS REPORT

═══════════════════════════════════════════════════════



        Pursuant to this Court’s order of February 27, 2019, Huntington Ingalls Incorporated, as

successor to Northrop Grumman Ship Systems, Inc., submits this report to further update the

status of the arbitration and related litigation.

        In the action to confirm or, alternatively, to recognize and enforce the arbitral award,

Case No. 1:18-cv-00469 (D.D.C.), the parties filed timely responses to the order to show cause

why the case should not be dismissed or transferred to this District. Neither party advocated for

transfer. Both parties principally requested in their responses that the Court go ahead and issue a

ruling based on their arguments on the petition and the motion to dismiss the petition.

        The District Court has yet to issue a further order in the D.C. action.




SMRH:489869723.1                                    -1-
      Case 1:02-cv-00785-HSO-RHW Document 388 Filed 04/01/19 Page 2 of 2



Dated: April 1, 2019          Respectfully submitted,

                              RICHARD P. SALLOUM, MS. Bar No. 6417
                              rps@frslaw.com
                              TRACI M. CASTILLE, MS. Bar No. 8348
                              tmc@frslaw.com
                              FRANKE & SALLOUM, PLLC
                              10071 Lorraine Road
                              Gulfport, MS 39503
                              Telephone: (228) 868-7070
                              Facsimile: (228) 868-7090

                              CARL J. NICHOLS (pro hac vice No. 48421)
                              carl.nichols@wilmerhale.com
                              WILMER CUTLER PICKERING HALE & DORR LLP
                              1875 Pennsylvania Avenue N.W.
                              Washington, DC 20006
                              Telephone: (202) 663-6000
                              Facsimile: (202) 663-6363

                                  /s/ Kenneth A. O'Brien, Jr.
                              JOSEPH F. COYNE, JR. (pro hac vice no. 43402)
                              jcoyne@smrh.com
                              KENNETH A. O'BRIEN, JR. (pro hac vice no. 43404)
                              kobrien@smrh.com
                              SHEPPARD MULLIN RICHTER & HAMPTON LLP
                              333 South Hope Street, 43rd Floor
                              Los Angeles, CA 90071-1448
                              Telephone: (213) 620-1780
                              Facsimile: (213) 620-1398

                              Attorneys for Plaintiff
                              HUNTINGTON INGALLS INCORPORATED




SMRH:489869723.1                       -2-
